Exhibit 99 For Immediate Release Wright Investors’ Service Holdings, Inc. Reports Third Quarter 2015 Results Greenwich, CT, November 6, 2015 Wright Investors’ Service Holdings, Inc.(OTC Markets: WISH) announced today revenue of $1,536,000 for the three month period ended September 30, 2015, compared to $1,466,000 of revenue reported for the three month period ended September 30, 2014.Loss from continuing operations was $(766,000) for the three month period ended September 30, 2015, $(0.04) per basic and diluted share, compared to a loss from continuing operations of $(811,000), $(0.04) per basic and diluted share, for the three month period ended September 30, 2014. The Company reported revenue of $4,519,000 for the nine month period ended September 30, 2015, compared to $4,375,000 of revenue reported for the nine month period ended September 30, 2014.Loss from continuing operations was $(2,399,000) for the nine month period ended September 30, 2015,$(0.12) per basic and diluted share, compared to aloss from continuing operations of $(1,821,000), $(0.10) per basic and diluted share, for the nine month period ended September 30, 2014. The results for the nine month period ended September 30, 2014 included a gain of $719,000 on the sale of the Company’s investment in MXL. For the three months ended September 30, 2015, Adjusted EBITDA (Earnings (loss) Before Interest, Taxes, Depreciation and Amortization), as stated before equity compensation expense, change in liability for contingent consideration, amortization of stay and retention bonuses, relocation and severance costs and the gain on the sale of MXL, was $(174,000)as compared to $(535,000) for the same period last year. For the nine month period ended September 30, 2015, Adjusted EBITDA, before equity compensation expense, change in liability for contingent consideration, amortization of stay and retention bonuses, relocation and severance costs and the gain on the sale of MXL, was $(998,000) as compared to $(1,669,000) for the first nine months of 2014. Mr. Harvey Eisen, Chairman and Chief Executive Officer stated that “Our operating results have improved primarily due to increased revenues and reduced operating costs. We are committed to our goal of increasing assets under management in all of our business channels and will continue to identify new operating efficiencies”. Wright Investors’ Service Holdings, Inc. through its wholly-owned subsidiary Wright Investors’ Service, Inc. is an investment management and financial advisory firm that is known for its disciplined and quality focus.For more than 50 years, Wright has used well-defined and sophisticated investment strategies to help institutions, plan sponsors, bank trust departments, trust companies and individual investors achieve their financial objectives through a sensible approach to managing assets that balances risk and return.At the center of Wright’s investment process is the Wright Investment Committee.The Committee consists of a select group of senior investment professionals who are supported by an experienced staff. Founded as a research organization in 1960, Wright develops and publishes investment research reports on over 35,000 companies worldwide along with its established investment commentaries on the economy and investment markets. Forward-Look Statements This press release contains “forward-looking statements” within the meaning of the United States Private Securities Litigation Reform Act of 1995 that involve significant risks and uncertainties.All statements other than statements of historical fact are statements that could be deemed forward-looking statements, including statements regarding the Company’s long-term growth prospects. Forward-looking information may be identified by such forward-looking terminology as “anticipate,” “believe,” “may,” “will,” and similar terms or variations of such terms.These forward-looking statements involve significant risks and uncertainties, as well as assumptions that if they do not fully materialize or prove incorrect, could cause our results to differ materially from those expressed or implied by such forward-looking statements.Additional information on these and other risks, uncertainties and factors is included in Wright’s Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and other documents filed by the Company with the SEC. You are urged to consider all such risks and uncertainties.In light of the uncertainty inherent in such forward-looking statements, you should not consider their inclusion to be a representation that such forward-looking matters will be achieved.All forward-looking statements in this press release are based on information available to us as of the date hereof, and we assume no obligation to, and do not plan to, update any such forward-looking statements, other than as required by law. Contact: Wright Investors’ Service Holdings, Inc. Ira J. Sobotko Vice President and Chief Financial Officer 914-242-5778 Tables Follow: WRIGHT INVESTORS’ SERVICE HOLDINGS, INC. Non- GAAP Reconciliation- EBITDA and AdjustedEBITDA (in thousands) (unaudited) Three months ended September 30, Nine months ended September 30, Loss from continuing operations $ ) $ ) $ ) $ ) Interest expense and other, net 81 22 37 Income tax expense (benefit) 11 ) 44 ) Depreciation and amortization EBITDA ) Equity based compensation 84 Change in liability for contingent consideration 27 Amortization of stay and retention bonuses 34 34 Relocation and severance costs - - 64 Gain on sale ofInvestment in MXL - - - ) Adjusted EBITDA $ ) $ ) $ ) $ ) EBITDA is a widely used non-GAAP financial measure of operating performance. It is presented as supplemental information that the Company believes is useful to investors to evaluate its results because it excludes certain items that are not directly related to the Company’s core operating performance. EBITDA is calculated by adding back net interest expense, income tax expense, and depreciation and amortization to net income. EBITDA should not be considered as a substitute either for net income, as an indicator of the Company’s operating performance, or cash flow, or as a measure of the Company’s liquidity. In addition, because EBITDA may not be calculated identically by all companies, the presentation here may not be comparable to other similarly titled measures of other companies. Adjusted EBITDA is calculated as EBITDA prior to non-cash stock compensation expense and non-recurring items shown above. WRIGHT INVESTORS' SERVICE HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Revenues Investment management services $ Other investment advisory services Financial research and related data Expenses Compensation and benefits Other operating Operating loss ) Interest expense and other, net ) Gain on sale of investment in MXL - - - Change in fair value of contingent consideration ) Loss from continuing operations before income taxes ) Income tax (expense) benefit ) 54 ) Loss from continuing operations ) Income from discontinued operations, net of taxes - - - Net loss $ ) $ ) $ ) $ ) Basic and diluted (loss) income per share Continuing operations $ ) $ ) $ ) $ ) Discontinued operations - - - Net loss $ ) $ ) $ ) $ )
